DETAILED ACTION
Response to Arguments
Applicant's arguments with respect to the rejection of claims 1, 2, and 5-22 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant’s arguments fail to address the specific steps of the 2019 Revised Guidance, and fail to rebut the examiner’s conclusions that the claims recite abstract ideas at Step 2A, Prong One, that the abstract ideas are not integrated into a practical application at Step 2B, Prong Two, and that the claims are not directed to significantly more in Step 2B.
Applicant argues on p. 13 that the “Claims are exactly like” those at issue in several court decisions, and so should be found eligible. This argument is not persuasive. First, if the claims in the three court decisions listed by Applicant were exactly alike, there probably would not have been a need for three separate court cases to determine whether the claims where patent eligible. Second, if the claims were “exactly” like those in the three cases, then the claims would not be novel. Finally, the claims are instead similar to those in Example 45, Claim 1, of the October 2019 Update, which example is based upon the claims in Diamond v. Diehr. Example 45, Claim 1, is not eligible under the 2019 Revised Guidance, because the additional elements do not integrate the abstract ideas into a practical application. This is similar to claims 1 and 15, which lack additional elements that integrate the abstract ideas into a practical application. As with Example 45, Claim 1, claims 1 and 15 lack additional elements that, for example, use the results of the abstract calculations to operate on or change or otherwise affect the recited additional elements, either individually or in combination. This is contrasted to Example 45, Claim 2, which claim is Diehr, and therefore eligible, where the results of the abstract calculations where used to open the mold machine at precisely the correct time, thereby integrating the abstract ideas into a practical application.
Applicant argues on p. 15 that the “Claims are exactly like” those in four court cases that “recited a technological solution to a technological problem,” and are therefore eligible. This argument is not persuasive. First, if the claims in the four court decisions listed by Applicant were exactly alike, there probably would not have been a need for four separate court cases to determine whether the claims where patent eligible. Second, if the claims were “exactly” like those in the four cases, then the claims would not be novel. Finally, the claims are instead similar to those in Example 45, Claim 1, of the October 2019 Update, which example is based upon the claims in Diamond v. Diehr. Example 45, Claim 1, is not eligible under the 2019 Revised Guidance, because the additional elements do not supply an inventive concept that makes the claims amount to significantly more than the abstract ideas. As shown in Example 45, Claim 1, it is not enough to solve a technological problem with a technological solution. The claim must recite additional elements that are more than insignificant extra-solution activity, and more than well-understood, routine, and conventional elements or steps known in the art.
Applicant’s arguments with respect to the rejection of claims 1, 2, and 5-22 under 35 U.S.C. § 103 have been considered but are not persuasive.
Applicant argues on pp. 16-17 that one cannot “simply” add tire position to the model of claim 1. This argument is not persuasive. The model disclosed by Le Maitre is nothing more than a collection of mathematical equations that account for various effects of tire wear. Knowing that tire position may affect tire wear characteristics, adding terms and/or equations for tire position to 
Applicant argues on p. 17 that adding a predictor to the tread wear model to account for positional tread wear would render the prior art invention unsatisfactory for its intended purpose. This argument is not persuasive. Adding additional parameters to Le Maitre that may account for tire wear would instead enhance the model of Le Maitre, by providing a more comprehensive model that accounts for all possible parameters that affect tread life. The rationale used by the examiner to set forth the prima facie case of obviousness is based upon improving similar methods with known techniques. One having ordinary skill in the art is smart enough to know that if tire position has an effect on casing life, then it is possible and predictable that tire position will also affect tread life. Even a layperson is familiar with the concept of tire position affecting tread life, in the form of recommended maintenance to periodically rotate tires from the front to the rear of the car, and from one side to the other, to ensure that all tires of the car experience a roughly equal amount of tread wear.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the status identifier of claim 3 is “Cancelled,” yet the text of claim 3 remains. This is illogical, and cannot stand.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2 and 5-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below.
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1, 2, and 5-14 are directed to an apparatus.
Claims 15-22 are directed to a method.
Each of claims 1, 2, and 5-22 are directed to one of the four statutory categories of subject matter.
Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
at least a lookup table to generate a plurality of predictors of wear of the tread;
a model receiving the plurality of predictors, the plurality of predictors including a vehicle effect, a route and driver effect, a dimensional tire effect, a physical tire effect, and a weather effect;
the vehicle effect including a wheel position of the at least one tire, the wheel position including a left front position, a right front position, a left rear position and a right rear position; and

These claim limitations are judicial exceptions of mathematical concepts.
None of dependent claims 2 and 5-14 appear to recite anything beyond additional abstract ideas of mathematical concepts or mental processes that, but for the recitation of a computer, encompass mental processes that can be performed mentally and/or with pen or paper. Claims 1, 2, and 5-14 therefore recite abstract ideas.
Claim 15 recites:
a lookup table;
generating a plurality of predictors from the lookup table, the plurality of predictors including a vehicle effect, a route and driver effect, a dimensional tire effect, a physical tire effect, and a weather effect, the vehicle effect including a wheel position of the at least one tire, the wheel position including a left front position, a right front position, a left rear position and a right rear position;
inputting the predictors into a model;
generating an estimated wear rate for the tire with the model.
These claim limitations are judicial exceptions of mathematical concepts.
Claim 15 also recites:
communicating the estimated wear rate to a vehicle operating system.
This claim limitation is a judicial exception of a mental process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a computer that facilitates the method steps, nothing in the claim precludes any of the steps from practically being performed in the human mind and/or with pen and paper.
None of dependent claims 16-22 appear to recite anything beyond additional abstract ideas of mathematical concepts or mental processes that, but for the recitation of a processor, encompass mental processes that can be performed mentally and/or with pen or paper. Claims 15-22 therefore recite abstract ideas.
Step 2A, Prong Two

Claim 1 recites the additional elements of:
at least one tire supporting a vehicle, the at least one tire being formed with a tread;
a processor receiving the plurality of predictors;
a vehicle operating system in communication with the processor, the vehicle operating system receiving the estimated tire wear.
The processor and vehicle operating system are recited at a high level of generality, i.e., as generic devices for performing generic computer functions of processing data. These generic components are used as nothing more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract ideas into a practical application, because they do not impose any meaningful limits on practicing the abstract ideas.
The additional element of the tire represents nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a tire.
All of these additional elements are recited at a high level of generality, and fail to provide a particular machine upon which to apply the judicial exception. Thus, these additional elements fail to integrate the judicial exceptions into a practical application.
None of claims 2 and 5-14 appear to recite any additional elements not recited in claim 1.
Claims 1, 2, and 5-14 are therefore directed to the abstract ideas.
Claim 15 recites the additional elements of:
providing a processor to receive the plurality of predictors;
a model in communication with the processor;
communicating the estimated wear rate from the processor.

None of claims 16-22 appear to recite any additional elements not recited in claim 15.
Claims 15-22 are therefore directed to the abstract ideas.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, the recitation of the tire is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a tire. This limitation, considered alone or in combination, is not sufficient to make the claim amount to significantly more than the abstract idea. Additionally, a tire supporting a vehicle is well-understood, routine, and conventional in the art. For example, even a layperson is familiar with tires that are used to support a vehicle.
The processor and operating system are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
claims 1, 2, and 5-14 are ineligible.
Regarding claim 15, the processor and operating system are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
For these reasons, there is no inventive concept in claims 15-22, and thus claims 15-22 are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 2, 5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Le Maitre et al., “Evaluation of Tire Wear Performance,” (hereinafter Le Maitre) in view of Gokyu et al., US Patent Number 8,849,500 B2 (hereinafter Gokyu) and Singh, US Patent Publication 2015/0284006 A1 (hereinafter Singh).
Regarding claim 1:
Le Maitre teaches a tire wear estimation system comprising:
at least one tire supporting a vehicle, the at least one tire being formed with a tread (“sampling 25 to 100 vehicles fitted with production tires,” p. 1, col. 1);
at least one of a sensor affixed to the at least one tire (“inflation pressure is recorded,” p. 4, col. 1; “measuring longitudinal and lateral acceleration… [t]o do this, we use a small black box which can easily be placed in each customer’s vehicle,” p. 4, col. 2), a lookup table and a database 
a processor receiving the plurality of predictors (“when the measurement has been made, we transfer it to a microcomputer and process it,” p. 4);
a model in communication with the processor and receiving the plurality of predictors, the plurality of predictors including a vehicle effect, a route and driver effect, a dimensional tire effect, a physical tire effect, and a weather effect (“method is presented to characterize tread wear… method takes into account road surface, weather, driving styles, routes, vehicles and other parameters,” p. 1, col. 1); and
an estimated wear rate for the at least one tire generated by the model from the plurality of predictors (Fig. 8 shows predicted wear rate).
Le Maitre also teaches that this is suitable for predicting and qualifying tire wear in actual customer use (“able to accurately predict and qualify tire wear performance in actual customer use,” p. 5).
Le Maitre does not teach the vehicle effect including a wheel position of the at least one tire, the wheel position including a left front position, a right front position, a left rear position and a right rear position; and
a vehicle operating system in communication with the processor, the vehicle operating system receiving the estimated wear rate.

It has been held that use of known technique to improve similar devices (methods, or products) in the same way is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(I)(C).
In this instance, one could modify Le Maitre by placing the processor of Le Maitre on-board a customer vehicle, because Singh teaches that using a processor onboard allows one to process data from sensors, thereby predictably resulting in an on-board processor in Le Maitre, advantageously allowing the processor of Le Maitre to analyze tire wear in actual customer use on-board the vehicle.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Le Maitre to have the processor on-board the vehicle, because this would advantageously allow prediction and qualification of tire wear performance in actual customer use, thereby resulting in a vehicle operating system in communication with the processor, the vehicle operating system receiving the estimated wear rate (the vehicle operating system being whatever operating system is used by the processor for operation while on the vehicle, which will make the operating system a vehicle operating system).
Gokyu teaches a system for predicting tire casing remaining life (col. 1, lines 13-14), wherein the position of the tire has an effect on the remaining life (“for example, such information is the type of vehicle, the mounting location of the tire (front/rear wheel, left/right, and the like),” col. 3, lines 31-34).

In this instance, one having ordinary skill in the art could easily understand that in addition to tire position causing varying rates of casing wear, as in Gokyu, tire position might also cause varying rates of tread wear. It would be simple to account for varying tire wear at different tire positions, by adding tire position to the tire wear model of Le Maitre, by including in the model of Le Maitre a parameter or term or equation that accounts for varying tire wear at different positions. This would not otherwise affect the operation of Le Maitre, and would predictably make the model of Le Maitre more accurate, by adding additional parameters that may provide a model that takes tire position into consideration.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to modify Le Maitre to add tire position to the model of tire wear, because Gokyu teaches that tire position can have an effect on tire life, thereby resulting in the vehicle effect including a wheel position of the at least one tire, the wheel position including a left front position, a right front position, a left rear position and a right rear position.
Regarding claim 2, the combination of Le Maitre, Gokyu, and Singh teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Le Maitre, Gokyu, and Singh also teaches wherein the processor is accessible through a vehicle CAN bus (Singh: CAN bus 24, Fig. 7).
Regarding claim 5, the combination of Le Maitre, Gokyu, and Singh teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Le Maitre, Gokyu, and Singh also teaches wherein the weather effect includes an ambient temperature (Le Maitre: 
Regarding claim 7, the combination of Le Maitre, Gokyu, and Singh teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Le Maitre, Gokyu, and Singh also teaches wherein the route and driver effect includes at least one of a route severity and a driver severity (Le Maitre: “the effect of driving style can be quantified,” p. 2, col. 1; “road abrasion is highly dependent upon the micro-roughness… of the ground materials,” p. 2, col. 1).
Regarding claim 8, the combination of Le Maitre, Gokyu, and Singh teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Le Maitre, Gokyu, and Singh also teaches wherein the dimensional tire effect includes at least one of a rim size of the at least one tire, a width of the at least one tire, and an outer diameter of the at least one tire (Le Maitre: “tire size choice and inflation pressure are first order parameters for the wear performance of a tire,” p. 2, col. 2).
Regarding claim 9, the combination of Le Maitre, Gokyu, and Singh teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Le Maitre, Gokyu, and Singh also teaches wherein the physical tire effect includes at least one of a compound identification for the at least one tire and a tread structure identification for the at least one tire (Le Maitre: “make a relevant evaluation of the tread compound wear performance taking into account seasonal variations,” p. 2, col. 2; “geometrical characteristics of both tire… and tread,” p. 2, col. 2).
Regarding claim 10, the combination of Le Maitre, Gokyu, and Singh teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Le Maitre, Gokyu, and Singh also teaches wherein the compound identification is expressed in a treadcap code (Le 
Regarding claim 11, the combination of Le Maitre, Gokyu, and Singh teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Le Maitre, Gokyu, and Singh also teaches wherein the tread structure identification is expressed in a mold code (Le Maitre: a mold code appears to merely be a written description of the tread structure, and the identification of tread geometrical characteristics in Le Maitre is a written description, which is therefore a mold code, p. 2, col. 2).
Regarding claim 12, the combination of Le Maitre, Gokyu, and Singh teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Le Maitre, Gokyu, and Singh also teaches wherein the predictors further include at least one of a pressure of the at least one tire (Le Maitre “tire size choice and inflation pressure are first order parameters for the wear performance of a tire,” p. 2, col. 2), and a road roughness “road abrasion is highly dependent upon the micro-roughness… of the ground materials,” p. 2, col. 1).
Regarding claim 13, the combination of Le Maitre, Gokyu, and Singh teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Le Maitre, Gokyu, and Singh also teaches wherein the model includes a multiple regression linear model (Le Maitre: “Tread life is computed for each individual tire by linear regression made on the most worn point of the tread pattern. Statistical analysis and comparison of wear data are made in keeping with the scheme shown in figure 5,” p. 4, col. 1).
Regarding claim 14, the combination of Le Maitre, Gokyu, and Singh teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Le Maitre, Gokyu, .
Claims 15, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Le Maitre in view of Gokyu.
Regarding claim 15:
Le Maitre teaches a method for estimating the wear of a tire supporting a vehicle, the tire being formed with a tread, the method comprising the steps of:
providing at least one of a sensor affixed to the tire (“inflation pressure is recorded,” p. 4, col. 1; “measuring longitudinal and lateral acceleration… [t]o do this, we use a small black box which can easily be placed in each customer’s vehicle,” p. 4, col. 2), a lookup table and a database (“Statistical analysis and comparison of wear data are made in keeping with the scheme shown in figure 5,” p. 4, col. 1; “The most significant points of the data are the D10 the D50 and the D90 (see figure 1),” p. 4, col. 1; “The model uses a mechanical description of tire's function (stiffnesses of tread, crown and sidewalls) based on finite element results and experimental data,” p. 5, col. 1, are examples of data stored in a base of data);
generating a plurality of predictors of wear of the tread from the at least one of the sensor, the lookup table and the database, the plurality of predictors including a vehicle effect, a route and driver effect, a dimensional tire effect, a physical tire effect, and a weather effect (“method is presented to characterize tread wear… method takes into account road surface, weather, driving styles, routes, vehicles and other parameters,” p. 1, col. 1);

inputting the predictors into a model in communication with the processor; generating an estimated wear rate for the tire with the model (Fig. 8 shows predicted wear rate based on the disclosed models that account for road surface, weather, driving styles, routes, vehicles and other parameters); and
communicating the estimated wear rate from the processor to a vehicle operating system (a human who observes Figure 8 is, if they possess a driver’s license from an appropriate jurisdiction, a vehicle operating system).
Le Maitre also teaches that this is suitable for predicting and qualifying tire wear in actual customer use (“able to accurately predict and qualify tire wear performance in actual customer use,” p. 5).
Le Maitre does not teach the vehicle effect including a wheel position of the at least one tire, the wheel position including a left front position, a right front position, a left rear position and a right rear position.
Gokyu teaches a system for predicting tire casing remaining life (col. 1, lines 13-14), wherein the position of the tire has an effect on the remaining life (“for example, such information is the type of vehicle, the mounting location of the tire (front/rear wheel, left/right, and the like),” col. 3, lines 31-34).
It has been held that use of known technique to improve similar devices (methods, or products) in the same way is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(I)(C).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to modify Le Maitre to add tire position to the model of tire wear, because Gokyu teaches that tire position can have an effect on tire life, thereby resulting in the vehicle effect including a wheel position of the at least one tire, the wheel position including a left front position, a right front position, a left rear position and a right rear position.
Regarding claim 16, the combination of Le Maitre and Gokyu teaches the invention of claim 15, as set forth in the rejection of claim 15 above. The combination of Le Maitre and Gokyu also teaches wherein the weather effect includes an ambient temperature (Le Maitre: “SEASON – Environmental factors such as temperature and humidity are very season-dependent,” p. 2, col. 2).
Regarding claim 18
Regarding claim 19, the combination of Le Maitre and Gokyu teaches the invention of claim 15, as set forth in the rejection of claim 15 above. The combination of Le Maitre and Gokyu also teaches wherein the dimensional tire effect includes at least one of a rim size of the at least one tire, a width of the at least one tire, and an outer diameter of the at least one tire (Le Maitre: “tire size choice and inflation pressure are first order parameters for the wear performance of a tire,” p. 2, col. 2).
Regarding claim 20, the combination of Le Maitre and Gokyu teaches the invention of claim 15, as set forth in the rejection of claim 15 above. The combination of Le Maitre and Gokyu also teaches wherein the physical tire effect includes at least one of a compound identification for the at least one tire and a tread structure identification for the at least one tire (Le Maitre: “make a relevant evaluation of the tread compound wear performance taking into account seasonal variations,” p. 2, col. 2; “geometrical characteristics of both tire… and tread,” p. 2, col. 2).
Regarding claim 21, the combination of Le Maitre and Gokyu teaches the invention of claim 15, as set forth in the rejection of claim 15 above. The combination of Le Maitre and Gokyu also teaches wherein the predictors further include at least one of a pressure of the at least one tire, a road roughness, and tire scrubbing incidents (Le Maitre: “tire size choice and inflation pressure are first order parameters for the wear performance of a tire,” p. 2, col. 2), and a road roughness “road abrasion is highly dependent upon the micro-roughness… of the ground materials,” p. 2, col. 1).
Regarding claim 22, the combination of Le Maitre and Gokyu teaches the invention of claim 15, as set forth in the rejection of claim 15 above. The combination of Le Maitre and Gokyu also teaches wherein the model includes a multiple regression linear model (Le Maitre: “Tread life is computed for each individual tire by linear regression made on the most worn point of the tread .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Le Maitre in view of Gokyu and Singh as applied to claim 1 above, and further in view of Lavoie, US Patent Publication 2016/0247329 A1 (hereinafter Lavoie).
Regarding claim 6:
The combination of Le Maitre, Gokyu, and Singh teaches the invention of claim 1, as set forth in the rejection of claim 1 above.
The combination of Le Maitre, Gokyu, and Singh does not teach wherein the vehicle effect includes a drivetrain type of the vehicle, the drivetrain type including a front wheel drive, an all wheel drive, and a rear wheel drive.
Lavoie teaches that some tires may wear differently than others, depending upon the function of the tires, including steering, braking, and accelerating (“The vehicle 10 may be configured as a front-wheel drive vehicle in which the front tires 12 are coupled to the transmission (e.g., front tires 12 are the driven wheels). The vehicle 10 may be configured as a rear-wheel drive vehicle in which the rear tires 14 are coupled to the transmission (e.g., the rear wheels 13 are the driven wheels). The vehicle may be configured as an all-wheel drive vehicle in which all of the wheels, front and rear, may be coupled to the transmission,” ¶ 0013;  “driven tires may wear at a faster rate due to slip created between the tire tread and the surface when accelerating,” ¶ 0014).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Le Maitre to include information on the drivetrain type of the vehicle, because Lavoie teaches that such information is important for fully understanding the wear rates of a particular tire, thereby resulting in wherein the vehicle effect .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Le Maitre in view of Gokyu as applied to claim 15 above, and further in view of Lavoie.
Regarding claim 17:
The combination of Le Maitre and Gokyu teaches the invention of claim 15, as set forth in the rejection of claim 15 above.
The combination of Le Maitre and Gokyu does not teach wherein the vehicle effect includes a drivetrain type of the vehicle, the drivetrain type including a front wheel drive, an all wheel drive, and a rear wheel drive.
Lavoie teaches that some tires may wear differently than others, depending upon the function of the tires, including steering, braking, and accelerating (“The vehicle 10 may be configured as a front-wheel drive vehicle in which the front tires 12 are coupled to the transmission (e.g., front tires 12 are the driven wheels). The vehicle 10 may be configured as a rear-wheel drive vehicle in which the rear tires 14 are coupled to the transmission (e.g., the rear wheels 13 are the driven wheels). The vehicle may be configured as an all-wheel drive vehicle in which all of the wheels, front and rear, may be coupled to the transmission,” ¶ 0013;  “driven tires may wear at a faster rate due to slip created between the tire tread and the surface when accelerating,” ¶ 0014).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Le Maitre to include information on the drivetrain type of the vehicle, because Lavoie teaches that such information is important for fully understanding the wear rates of a particular tire, thereby resulting in wherein the vehicle effect .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEO T HINZE/
Patent Examiner
AU 2853
12 May 2021


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853